DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-16-21 has been entered.
It should be noted that Examiner for the instant application has been changed.  Any inquiry should be directed to Examiner Shin-Lin Chen.
Applicant’s amendment filed on 2-16-21 has been entered.  Claims 1 and 14-16 have been amended.  Claims 1, 3-5, 7-9, 12 and 14-29 are pending.  Claims 1, 3-5, 7-9, 12 and 14-20 and species antibody are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-28-21 and 5-11-21 was filed after the mailing date of the Final Office Action on 10-15-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/028521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed application ‘521 does not provide support for a second seed train culture, nor does it provide support for the claimed ranges of viable cell concentration as recited in claim 1. Recognizing this Applicant has filed the current Application as a CIP due to the additional limitations added to the claims and specification.
Accordingly, claims 1, 3-5, 7-9, 12, 14-20 are not entitled to the benefit of the prior application.
The claims are examined with the filing date of the current Application of 04/15/2016.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann et al., 2003 (US 20030113915 A1) in view of Templeton et al., 2013 (Biotechnology and Bioengineering, Vol. 110, No. 7, p. 2013-2024) and Drapeau et al., 2006 (US 20060121568 A1).
Claims 1, 3-5, 7-9, 12 and 14-20 are directed to a method for culturing cells comprising (a) culturing cells in a first cell culture, which is a seed train culture, to a viable cell concentration of 3.1x106 cells/ml to 5x106 cells/ml, whereby a metabolic shift to lactate consumption has occurred, wherein lactate accumulates in the first cell culture, (b) transferring 6 cells/ml to 5x106 cells/ml.  Claims 3-5 specify the cells in the first cell culture are cultured to a viable cell concentration of 3.5x106 cells/ml to 5x106 cells/ml, 4.0x106 cells/ml, 4.5x106 cells/ml or 5x106 cells/ml, and 4.5x106 cells/ml to 5x106 cells/ml, respectively.  Claims 7-9 specify the viable cell concentration of the second cell culture is 3.5x106 cells/ml to 5x106 cells/ml, 3.5x106 cells/ml, 4.0x106 cells/ml, 4.5x106 cells/ml or 5x106 cells/ml, and 4.0x106 cells/ml to 5x106 cells/ml, respectively.  Claim 12 further comprises detecting a reduced rate of lactate accumulation in the second cell culture prior to transfer to the production cell culture compared to that determined in an otherwise identical cell culture under identical conditions except transferring cells to the second cell culture is performed prior to a metabolic shift, or is performed prior to viable cell count reaching 3x106 cells/ml.  Claim 14 further comprises detecting said metabolic shift to lactate consumption by measuring the pH, lactate of base in the first cell culture prior to step (b).  Claim 15 specifies the metabolic shift is detected based on an increased in pH of the first cell culture medium without addition of base.  Claim 16 specifies the metabolic shift is detected based on measuring lactate levels in the first cell culture.  Claim 17 specifies the metabolic shift occurs when the cells emerge from log growth phase or have reached stationary phase in the first cell culture.  Claim 18 specifies the cells in the first cell cultures are transfected with DNA encoding a polypeptide of interest prior to culturing the cells in the first cell culture.  Claim 19 further comprises maintaining the second cell culture and the production cell culture under conditions for 
Regarding claims 1, 12 and 14-20, Heidemann teaches a method for seed-train expansion of cryopreserved cells by using inoculation bioreactor having an inoculation well for expanding the cells prior to their transfer to a production bioreactor, and monitoring and adjusting the condition of the media and environment, and thereafter incrementally increasing the volume of the media within the reactor so that optimal cell growth is maintained (e.g. Abstract, [0010]).  In a bioreactor containing 5L BHK cells, the target cell density of 20 million (20x106) cells/ml was reached within 12 days (e.g. [0015]).  The seed-train expansion method is used for a recombinant BHK cell line and CHO line expressing human proteins (e.g. [0022], [0025]).  Cell densities of 0.5-10x106 cells/ml are commonly used to initiate a new seed-train expansion process (e.g. [0023]).  Off-line sampling was performed daily to determine cell and metabolite concentrations, and a NOVA blood gas analyzer was used to measure the dissolved CO2 level and to check pH and dissolved oxygen values (e.g. [0035]).
Heidemann does not specifically teach metabolic shift to lactate consumption in the first cell culture and transfer the cells to second cell culture then the production cell culture, or detecting a reduced rate of lactate accumulation in the second cell culture or detecting the metabolic shift to lactate consumption in the first cell culture, such as an increase in pH value, measuring lactate level and cells reaches stationary phase.  Heidemann does not specifically teach cells in the first and second cell cultures reach a viable cell concentration of 3.0x106 cells/ml to 5x106 cells/ml, or the viable cell concentrations recited in claims 3-5 and 7-9.
Templeton performed 13C labeling experiments and metabolic flux analysis (MFA) to characterize CHO cell metabolism during four separate phases of a fed-batch culture designed to st paragraph).  “A small-scale culture system with a highly productive (HP) recombinant antibody-producing CHO cell line was used to represent a typical manufacturing-scale serum-free process” (e.g. p. 2014, right column, 2nd paragraph).  As CHO cells transition from peak growth to peak antibody production, cell metabolism can change considerably over the course of a typical industrial fed-batch bioprocess.  High glycolytic flux positively correlated with peak growth and highly oxidative state of metabolism was associated with increased antibody production.  During peak specific antibody production (i.e. during stationary phase), TCA cycling was at its maximum and lactate production was at its minimum and lactate was consumed (e.g. p. 2022, right column, under “Conclusions”).
Drapeau teaches an improved system for large scale production of proteins and/or polypeptides, and methods such that, after reaching a peak, lactate and/or ammonium levels in the culture decreases over time (e.g. Abstract).  The present invention is used in the culturing of and expression of polypeptides and proteins from CHO cell lines (e.g. [0144]).  Initial and 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to culture the cells in the first cell culture (seed train culture) where a metabolic shift to lactate consumption occurs and transfer the cells to the second seed train cell cultures and transferring the cells of second cell culture to a production cell culture because Heidemann teaches a method for seed-train expansion of cryopreserved cells by expanding the cells prior to their transfer to a production bioreactor, and monitoring and adjusting the condition of the media and environment, and thereafter incrementally increasing the volume of the media within the reactor so that optimal cell growth is maintained, Templeton performed characterization of CHO cell metabolism during four separate phases of a fed-batch culture, and found that peak specific growth rate was associated with high lactate production and minimal TCA cycling, conversely, lactate metabolism switched from net production to net consumption as the culture transitioned from peak growth to peak antibody production, and Drapeau teaches culturing of and expression of polypeptides and proteins from CHO cell lines and initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate or final production bioreactor, and a metabolic shift can be accomplished by a change in pH or chemical inductant level of the cell culture, may be characterized by a reduction in the ratio of a specific lactate production rate to a specific glucose consumption rate.  Drapeau suggest the benefit and suitability of the addition of intermediate cell cultures (second seed train culture) to optimize the cell density for the practitioner. Drapeau suggest that multiple cell cultures are suitable between the initial cell culture (seed culture) and the final production 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to detect a reduced rate of lactate accumulation in the second cell culture or detect the metabolic shift to lactate consumption in the first cell culture because Templeton teaches performed 13C labeling experiments and metabolic flux analysis (MFA) to characterize CHO cell metabolism during four separate phases of a fed-batch culture and examines pH to determine byproducts accumulation during the cell culture process, and when the cells are in stationary phase, they have peak antibody production, and Drapeau teaches a metabolic shift can be accomplished by a change in pH or chemical inductant level of the cell culture, may be characterized by a reduction in the ratio of a specific lactate production rate to a specific glucose consumption rate.  It would be obvious for one of ordinary skill in the art to determine the pH of the cell culture, to measure the lactate level or to determine number of cells 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to grow cells in the first and second cell cultures to reach a viable cell concentration of 3.0x106 cells/ml to 5x106 cells/ml, or the viable cell concentrations recited in claims 3-5 and 7-9 because Heidemann teaches cell densities of 0.5-10x106 cells/ml are commonly used to initiate a new seed-train expansion process and in a bioreactor containing 5L BHK cells, the target cell density of 20 million (20x106) cells/ml was reached within 12 days, and Drapeau teaches initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate or final production bioreactor and the cells may be grown for a period of time sufficient to achieve a viable cell density that is a given percentage of the maximal viable cell density and the desired viable cell density can be 1, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70-, 75, 80, 85, 90, 95 or 99 percent of maximal viable cell density.  The 20 million (20x106) cells/ml taught by Heidemann can be considered a maximal viable cell density and 15% to 25% of 20 million (20x106) cells/ml would constitute 3.0x106 cells/ml to 5x106 cells/ml.  Thus, it would be obvious for one of ordinary skill in the art to grow cells in the first and second cell cultures to reach a viable cell concentration of 3.0x106 6 cells/ml, or the viable cell concentrations recited in claims 3-5 and 7-9 in view of the teachings of Heidemann and Drapeau, i.e. 15% to 25% of 20 million (20x106) cells/ml, with reasonable expectation of success.  Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to grow different types of cells having different maximal viable cell density in cell culture and have the viable cell density of 1, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70-, 75, 80, 85, 90, 95 or 99 percent of maximal viable cell density as the desired viable cell density, which would encompass the claimed resulting viable cell density, with reasonable expectation of success.  Thus, the recited viable cell densities in the instantly claimed invention would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform seed-train expansion of cryopreserved cells for expanding the cells prior to their transfer to a production bioreactor, and monitoring and adjusting the condition of the media and environment as taught by Heidemann or to produce a polypeptide by using a cell culture comprising mammalian cells containing a gene encoding a polypeptide of interest as taught by Drapeau with reasonable expectation of success.

Applicant argues that none of the cited references teaches or suggest the VCC of the seed cultures as recited.  Heidemann does not teach viable cell concentration in seed train cultures.  There is no teachings or suggestion in Heidemann for the final cell density of the final seed culture (N-1) prior to passing/inoculation to the production culture, nor the final cell density of an earlier seed culture (N-2), much less the final viable cell density (VCC) of any seed train culture prior to passage. Drapeau teaches initial cell density of a production bioreactor, which are 
Heidemann teaches cell densities of 0.5-10x106 cells/ml are commonly used to initiate a new seed-train expansion process and in a bioreactor containing 5L BHK cells, the target cell density of 20 million (20x106) cells/ml was reached within 12 days, and Drapeau teaches initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate or final production bioreactor and the cells may be grown for a period of time sufficient to achieve a viable cell density that is a given percentage of the maximal viable cell density and the desired viable cell density can be 1, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70-, 75, 80, 85, 90, 95 or 99 percent of maximal viable cell density.  The 20 million (20x106) cells/ml taught by Heidemann can be considered a maximal viable cell density and 15% to 25% of 20 million (20x106) cells/ml would constitute 3.0x106 cells/ml to 5x106 cells/ml.  Thus, it would be obvious for one of ordinary skill in the art to grow cells in the first and second cell cultures to reach a viable cell concentration of 3.0x106 cells/ml to 5x106 cells/ml, or the viable cell concentrations recited in claims 3-5 and 7-9 in view of the teachings of Heidemann and Drapeau, i.e. 15% to 25% of 20 million (20x106) cells/ml, with reasonable expectation of success.  Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to grow different types of cells having different maximal 

Applicant cites In re Antonie and argues that there is no recognition in any of Heidemann, Templeton or Drapeau that the final VCC of a seed train cell culture has an effect on cellular metabolism in a subsequent seed train culture or production culture.  It is a unique recognition that cells in a seed train cultured to a VCC in the range of 3.1x106 cells/ml to 5x106 cells/ml are shifting to lactate consumption, and passaging the cells at this point to start the next culture permits the cells to maintain the more desirable lactate metabolic profiles and to achieve an increased protein titer in a production culture.  This recognition of the criticality of the final VCC of a seed culture is demonstrated in Example 3, Fig. 4, 5A-B and 6 and paragraph [0143]-[0144] and [0146]-[0147] of the specification (remarks, p. 10-12).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
The claims only recite metabolic shift to lactate consumption and final VCC in first and second seed train cell cultures but fail to recite that the final VCC of a seed train cell culture would have an effect on cellular metabolism in a subsequent seed train culture or production culture.  The claimed invention would be obvious to one of ordinary skill in the art in view of the teachings of Heidemann, Templeton and Drapeau.  It would be obvious for one of ordinary skill in the art to grow the cells in the first and second seed train culture where a metabolic shift to 

Applicant argues that it is unclear as to the basis for the Examiner to apply Templeton’s teaching of production culture to a seed train culture.  Templeton’s teaching does not direct the skilled artisan to culture cells in a seed train culture to any specific VCCs.  In fact, if one were to follow the Examiner’s reasoning, a seed culture should be cultured to peak viable cell density of 20 million cells/ml as taught by Templeton for production culture to provide an optimal amount of cells before passaging to inoculating a subsequent culture.  A viable cell density of 20 million cells/ml is outside the recited range of VCCs (remarks, p. 12-14).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection, the reasons set forth above and the following reasons.
Templeton performed 13C labeling experiments and metabolic flux analysis (MFA) to characterize CHO cell metabolism during four separate phases of a fed-batch culture designed to closely represent industrial process conditions, and found that peak specific growth rate was associated with high lactate production and minimal TCA cycling, conversely, lactate metabolism switched from net production to net consumption as the culture transitioned from for production culture does not conflict with the recited VCCs of the first and second seed train cell cultures because the claims do not recite the resulting VCC of the production cell culture in step d) of claim 1.
Further, as discussed above, Heidemann teaches cell densities of 0.5-10x106 cells/ml are commonly used to initiate a new seed-train expansion process and in a bioreactor containing 5L BHK cells, the target cell density of 20 million (20x106) cells/ml was reached within 12 days, and Drapeau teaches initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate or final production bioreactor and the cells may be grown for a period of time sufficient to achieve a viable cell density that is a given percentage of the maximal viable cell density and the desired viable cell density can be 1, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70-, 75, 80, 85, 90, 95 or 99 percent of maximal viable cell density.  The 20 million (20x106) cells/ml taught by Heidemann can be considered a maximal viable cell density and 15% to 25% of 20 million (20x106) cells/ml would constitute 3.0x106 cells/ml to 5x106 cells/ml as recited in the claims.  Thus, it would be obvious for one of ordinary skill in the art to grow cells in the first and second cell cultures to reach a viable cell concentration of 3.0x106 cells/ml to 5x106 cells/ml, or the viable cell concentrations recited in claims 3-5 and 7-9 in view of the teachings of Heidemann and Drapeau, i.e. 15% to 25% of 20 million (20x106) cells/ml, with reasonable expectation of success.  Further, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to grow different 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632